The Public Utilities Commission granted to D. D. Moore and Harold Bowewr a certificate of convenience and necessity thereby licensing the operation of motor transportation over all passable roads in Ohio. The Pennsylvania Railroad Company in the upreme Court contends :
1. That the application for the certificate was not sufficient at law.
2. That the commission did not have jurisdiction to grant said certificate.
3. That a map was not incorporated in the application.
4. That the present freight facilities are adequate.
5. The finding of the commission was not supported by the evidence.